Order entered September 3, 2014




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-15-00512-CR
                                         No. 05-15-00513-CR

                             DEVONTA DEON MUNSON, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                        Trial Court Cause Nos. F14-58396-Y, F13-21272-Y

                                              ORDER
          The clerk’s record has been filed in cause no. 05-15-00512-CR, but not in 05-15-00513-

CR. The reporter’s record has not been filed in either appeal.

          Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record in

cause no. 05-15-00513-CR within FIFTEEN DAYS of the date of this order.

          We ORDER the trial court to make findings of fact regarding whether appellant has been

deprived of the reporter’s record because of ineffective counsel, indigence, or for any other

reason.

   •      The trial court shall first determine whether appellant desires to prosecute the appeals. If
          the trial court determines that appellant does not desire to prosecute the appeals, it shall
          make a finding to that effect.
    •   If the trial court determines that appellant desires to prosecute the appeals, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
        trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
        court is ORDERED to take such measures as may be necessary to assure effective
        representation, which may include appointment of new counsel. If the trial court finds
        appellant is not indigent, it shall determine whether retained counsel has abandoned the
        appeals.

    •   The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                      /s/     ADA BROWN
                                                              JUSTICE